DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 12, 2019, December 23, 2020 and June 22, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The examiner notes that the word “means” (or “step”) used in claim 5, is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because sufficient structure is disclosed (torque sensor and angle sensor). 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “a determination device for determining an increase…” in claim 4.
Such claim limitation(s) is/are: “an evaluation unit for fixing…” in claim 4.
Such claim limitation(s) is/are: “a control device for stopping the screwdriver…” in claim 4.
Such claim limitation(s) is/are: “a volume flow meter for measuring pressure and the volume flow…” in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 4 disclose “a maximum permitted change”, in Lines 9 and 8 respectively. However, it is unclear what value the maximum permitted change refers to. Is it a change in torque? Is it a change in angle? Is it a change in speed? In order to expedite prosecution, the examiner has interpreted the, “a maximum permitted change” as being with respect to a torque value, however, appropriate correction/clarification respectfully requested. 
Claim 9 recites the limitation "the yield point" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 9 as disclosing, "a yield point" however appropriate correction is required. 
Claim 11 recites the limitation "the volume flow" in Line 3.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 11 as disclosing, "a volume flow" however appropriate correction is required. 
Claim 14 recites the limitation “the torque/angle of rotation developments" in Line 6.  There is insufficient antecedent basis for this limitation in the claim. In order to expedite prosecution, the examiner has interpreted claim 14 as disclosing, "a torque/angle of rotation developments" however appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5, 7, 9 and 10 are rejected As Best Understood, under 35 U.S.C. 102(a)(1) as being anticipated by Kainec et al. (5637968).

In reference to claim 1, As Best Understood, Kainec et al. disclose a method of tightening a screw connection with a motor-driven screwdriver unit (10, Column 3, Lines 24-25) in which the angle of rotation (see “ANGLE” in Figure 3) and the torque (see “TORQUE” in Figure 3) are determined during the tightening (Column 3, Lines 29-33), wherein one or both of an increase in the torque over the angle of rotation (see slope of curve 130, in Figures 3), and a change of the torque increase over the angle of rotation (also see slope of curve 130 in Figure 3) are determined by a determination device (170) in a first tightening region (i.e. at point 132 or any portion extending to the left of target torque 136) and a change of the increase in the torque over the angle of rotation (see portion of curve 130 extending to the right of point 132), and a change speed (see portion 148A or portion 148B or portion 148C, Figures 4a-4c) of the increase of the torque over the angle of rotation is determined in a second, following tightening region (at 136), with the screwdriver unit being stopped (at 156A or 156B or 156C, Figure 4) by a control device (104, Column 6, Lines 10-16) on reaching or exceeding one or both of a maximum permitted change (i.e. target torque 136), and a maximum permitted change speed (at 150a or at150B or at 150C) that is determined with reference to one or both of the increase determined in the first tightening region (Column 5, Lines 25-48), and the increase change determined in the first tightening region (Column 6, Lines 1-28).


In reference to claim 3, Kainec et al. disclose that one or both torque increases and torque increase changes determined in previous screw connection processes (i.e. at 132) are taken into account for the determination of either or both the maximum permitted change and change speed of the torque increase (Figure 3 and Column 5, Lines 49-67).

In reference to claim 4, As Best Understood, Kainec et al. disclose an apparatus for tightening a screw connection (at 44) having a motor-driven (at 16) screwdriver unit (10, Column 3, Lines 24-25), having determination means (formed from elements 26 and 24) for determining the torque and the angle of rotation during the tightening of the screw connection (Figure 3 and Column 2, Lines 36-65 and Column 4, Lines 33-42), wherein a determination device (170) for determining one or both of an increase (an increase of torque, see Figure 3) and an increase change of the torque over the angle of rotation (also see Figure 3) in a first tightening region (i.e. at point 132 or any portion extending to the left of target torque 136) and determining one or both of the change (i.e. the change of the torque over the angle of rotation, see Figure 3) and change speed (see portion 148A or portion 148B or portion 148C) of the torque increase over the angle of rotation Figures 4a-4c), having an evaluation unit (formed from elements 180, 

In reference to claim 5, Kainec et al. disclose that the determination means for determining the torque and the angle of rotation have a torque sensor (26) and one or both of an angle of rotation sensor (24) and a power consumption measurement device for measuring the electrical power consumption of a screwdriver drive (Column 4, Lines 33-42).  

In reference to claim 7, Kainec et al. disclose that one or both of the determination device (170) and the evaluation unit (formed from elements 180, 184/194/198 and 186/196/200)) are part of an external electronic computer device (120) to which the screwdriver unit is connectable (Figure 2). 

In reference to claim 9, Kainec et al. disclose that the maximum permitted change in one or both of the torque increase and change speed of the torque increase is fixed from element (176 and/or 182 and/or 192) such that the screw connection is preloaded to a yield point (136, Figures 3 and 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kainec et al. (5637968) in view of Polzer et al. (4685050). 

In reference to claims 6 and 12, Kainec et al. disclose the claimed invention as previously mentioned above, but lack having, one or more of the determination device, the evaluation unit and the control device being integrated in the screwdriver unit. However, Polzer et al. teach that it is old and well known in the art at the time the invention was made to provide a determination device (11), an evaluation unit  (at 13 or 15 or as the “comparator circuit”, see Column 6, Lines 27-29) and a control device (5) all being integrated in a screwdriver unit (1, Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was . 

Claims 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kainec et al. (5637968) in view of Gaenssle (4969105). 

In reference to claims 8 and 13, Kainec et al. disclose the claimed invention as previously mentioned above and further disclose that one or both of the determination device (170) and the evaluation unit (formed from elements 184/194/198 and 186/196/200) are connectable to a device (at 180) in which torque/angle of rotation developments from previous tightening processes (i.e. from 172/174) are output (Column 6, Lines 42-55 and Figure 5) and wherein the evaluation unit (formed from 184/194/198 and 186/196/200) is configured to determine one or both of the maximum permitted change and change speed of the torque increase with reference to the torque/angle of rotation developments (Column 6, Line 56-Column 7, Line 19), but lack specifically disclosing, that the device is a memory device, which stores the torque/angle of rotation developments from previous tightening processes. However, Gaenssle teaches that it is old and well known in the art at the time the invention was made to provide a memory device (i.e. “system memory”, see Column 6, Lines 49-52), which stores torque/angle of rotation developments (i.e. tension-related variable, see 

In further reference to claim 10,  assuming arguendo, that Kainec et al. lack using previous screw connection processes being taken into account for the determination of either or both the maximum permitted change and change speed of the torque increase, the examiner notes that Gaenssle as previously discussed above teaches of using previous screw connection processes (i.e. tension-related variable, see Column 5, Lines 26-29) that are taken into account for determination of either or both the maximum permitted change and change speed of the torque increase (see Column 5, Lines 43-55 and Column 6, Lines 35-62). Again, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method, of Kainec et al, with the known technique of using previously stored screw connection processes, as taught by Gaenssle, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device, having tension related feedback for controlling and monitoring the tightening of a threaded fastener.



(Column 6, Line 56-Column 7, Line 19), but lack specifically disclosing, that the device is a memory device, which stores the maximum permitted change or the change speed of the torque increase from previous tightening processes. However, Gaenssle teaches that it is old and well known in the art at the time the invention was made to provide a memory device (i.e. “system memory”, see Column 6, Lines 49-52), which stores one or both of maximum permitted increase changes and change speeds of the torque (i.e. tension-related variable, see Column 5, Lines 26-29) from previous tightening processes (see Column 5, Lines 43-55 and Column 6, Lines 35-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify device (180), of Kainec et al, with the known technique of providing a memory device that stores tension related variables, as taught by Gaenssle, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device, having tension related feedback for controlling and monitoring the tightening of a threaded fastener. 

Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Kainec et al. (5637968) in view of Aspers (4333220) and Wagner et al. (7743673). 

In reference to claim 11, Kainec et al. disclose the claimed invention as previously mentioned above, but lack having the, drive of the device being a hydraulic drive and including a pressure sensor and a volume flow meter for measuring the pressure and the volume flow of a hydraulic screwdriver drive. However, Aspers teaches that it is old and well known in the art at the time the invention was made to form the driver of a device as an electric drive (similar to Kainec et al.) or as a hydraulic drive (Column 5, Lines 55-58) and that these two are equivalent to one another. The examiner also notes that Aspers teaches of providing multiple different tightening regions (Ia-III, see Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to the electric drive, of Kainec et al, with the known technique of providing the hydraulic drive, as taught by Aspers, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device, which more effectively and accurately tightens a workpiece to a desired pre-load. In addition, Wagner et al. teach that it is old and well known in the art at the time the invention was made to provide a hydraulic screwdriver (10, see abstract) with pressure sensor (32) and a volume flow meter (31) for measuring the pressure and a volume flow (Q) of a hydraulic screwdriver (10) because the flow meter determines a speed of a pump which also determines the volume flow (Q, Column 2, Lines 17-26 and Column 3, Lines 39-54). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to the device, of . 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Woods et al. (9032602) teaches that it is known to provide various data processing components that can be incorporated with a driver (510, see Column 6, Lines 44-65 and Figure 5). In addition, Shiao (2016/0288304) teaches that it is known to include an operating unit (5) that includes various operating components (i.e. sensors) being integrated within driver (2, Figure 2).  Gareis (2013/0047799) teaches that it is known to store previously measured values for subsequent use later (paragraph 28). Whitehouse (5315501) teaches that it is known to store previously measured values for subsequent use thereafter (Column 8, Lines 65-68). And, Takeshima et al. (5229931) teaches that it is known to store previously measured values in a memory (14e, Column 3, Line 60-Column 4, Line 6).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723